TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00074-CV


                                    Elijah Nelson, Appellant

                                               v.

                                      Toree Roy, Appellee




          FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-000335, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


              Appellant’s brief was originally due on March 22, 2018. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

August 23, 2018. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue. Accordingly, we dismiss this appeal for want of prosecution.       See Tex. R. App.

P. 42.3(b).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: September 28, 2018